DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.

Response to Amendment
The 35 U.S.C. § 112(b) rejection to claims 1-9 has been withdrawn in view of current amendments.

Response to Arguments
Applicant’s arguments, see pp.9-11, filed May 28, 2021, with respect to the rejection(s) of claim(s) 14 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindong (CN 107564051A) in view of Lee (US 2014/0348416) further in view of Suzuki et al (US 2015/0002638).

	Regarding claim 1 Lindong discloses an image capture system with calibration function, comprising: 
an image capture device (camera unit – page 3, line 20); 
a laser device emitting laser beam (laser unit – p.3, line 20), wherein the image capture device is used for capturing images corresponding to the laser beam (camera capturing reflected laser pattern – p.3, lines 30-31; camera receiving reflected laser pattern – p.4, Detailed Ways paragraph 6); 
and a processor coupled to the image capture device and the laser for determining at least one feature point according to positions of the laser beam in the images (camera receiving reflected laser pattern and transmitting said laser pattern to a calculation unit – p.4, Detailed Ways paragraph 6; obtaining a sampling point position – p.5, first paragraph), and generating depth information corresponding to each feature point of the at least one feature point according to the images (obtain depth value of sample point – p.5, first paragraph); 
when the processor determines whether to calibrate the depth information or the two images, calibrates the aligned depth information or the two aligned images (calibrating depth information – p.2, lines 6, 18).
However, fails to explicitly disclose a laser rangefinder, the image capture device is used for capturing images two images; wherein the laser rangefinder measures a reference distance corresponding to the each feature point, the processor executes scan line calibration according to the at least one feature point to generate two aligned images, generates aligned depth information corresponding to the each feature point according to the two aligned images, and calibrates the aligned depth information or the two aligned images according to the reference distance.
In his disclosure Lee teaches the image capture device is used for capturing images two images (left image and right image in Figures 2A, 2B, 3); the processor executes scan line calibration according to the at least one feature point to generate two aligned images, generates aligned depth information corresponding to the each feature point according to the two aligned images, and calibrates the aligned depth information or the two aligned images (using scan line for searching the depth for two 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the teachings of Lindong because such incorporation improves computational efficiency (paragraph [0021]).
However, fails to explicitly disclose a laser rangefinder; wherein the laser rangefinder measures a reference distance corresponding to the each feature point, and calibrates according to the reference distance.
In his disclosure Suzuki teaches a laser rangefinder (laser rangefinder – [0010, 0095]); wherein the laser rangefinder measures a reference distance corresponding to the each feature point (measuring distance to characteristic point on a target using the optical distance measuring part (laser rangefinder) – [0100-0103], steps S103 in Figure 8), and calibrates according to the reference distance (Figure 8 and corresponding description show a calibration that uses the obtained distance by the rangefinder – [0104-0114]; Figure 7 shows a calibration calculation part 53 that uses the measured distance).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).

claim 2 Lindong discloses the image capture system of claim 1. However, fails to explicitly disclose wherein when the processor determines that the depth information or the two images need to be calibrated according to the reference distance, the processor calibrates the aligned depth information or the two aligned images according to the reference distance.
In his disclosure Suzuki teaches when the processor determines that the depth information or the two images need to be calibrated according to the reference distance, the processor calibrates the aligned depth information or the two aligned images according to the reference distance (measuring distance to characteristic point on a target using the optical distance measuring part (laser rangefinder) – [0100-0103], steps S103 in Figure 8; Figure 8 and corresponding description show a calibration that uses the obtained distance by the rangefinder – [0104-0114]; Figure 7 shows a calibration calculation part 53 that uses the measured distance; it is noted Suzuki calibrates depth information).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).

Regarding claim 3 Lindong discloses the image capture system of claim 2, wherein when the two images need to be calibrated, the processor generates a reference coordinate corresponding to the each feature point according to the reference distance, calibrates the two aligned images according to at least one reference coordinate of the at least one feature point (note claims 1 and 2 are written in an alternative form, the examiner has chosen for the depth information be calibrated, Lindong as modified meet the limitations of claim 3).

Regarding claim 4 Lindong discloses the image capture system of claim 2, wherein when the depth information needs to be calibrated, the processor generates the aligned depth information corresponding to the reference distance according to the two aligned images, generates a relation according to the aligned depth information and the reference distance, and calibrates the aligned depth information according to the relation (as taught by Suzuki, calibrating depth based on reference distance and depth taken from the two images), wherein the scan line calibration is used for aligning scan lines of the two images (as taught by Lee, using scan line for searching the depth for two corresponding feature points on respective left and right images – [0004]; corresponding feature points can be calibrated to be on the same scan line as shown in Figure 2B – [0005, 0017]).

Regarding claim 5 Lindong discloses the image capture system of claim 1. However, fails to explicitly disclose wherein the processor adjusts a direction or an angle of the laser rangefinder to make the laser rangefinder emit at least one laser beam to the at least one feature point and measure the reference distance.
In his disclosure Suzuki teaches the processor adjusts a direction or an angle of the laser rangefinder to make the laser rangefinder emit at least one laser beam to the 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).

Regarding claim 6 Lindong discloses the image capture system of claim 1. However, fails to explicitly disclose wherein the processor executes the scan line calibration on the two images according to the at least one feature point to generate the two aligned images.
In his disclosure Lee teaches the processor executes the scan line calibration on the two images according to the at least one feature point to generate the two aligned images (using scan line for searching the depth for two corresponding feature points on respective left and right images – [0004]; corresponding feature points can be calibrated to be on the same scan line as shown in Figure 2B – [0005, 0017]; corresponding feature points have the same depth position – [0018]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the teachings of Lindong because such incorporation improves computational efficiency (paragraph [0021]).

claim 7 Lindong discloses the image capture system of claim 1. However, fails to explicitly disclose wherein when an image misalignment exists between the two images, the processor calibrates the aligned depth information or the two aligned images according to the reference distance.
In his disclosure Lee teaches when an image misalignment exists between the two images (Figure 2A shows image misalignment between right and left images), the processor calibrates the aligned depth information or the two aligned images according to the reference distance (Figure 2B shows aligned images calibrated).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the teachings of Lindong because such incorporation improves computational efficiency (paragraph [0021]). However, fails to explicitly disclose calibrates the aligned depth information or the two aligned images according to the reference distance.
In his disclosure Suzuki teaches calibrates the aligned depth information or the two aligned images according to the reference distance (Figure 8 and corresponding description show a calibration that uses the obtained distance by the rangefinder – [0104-0114]; Figure 7 shows a calibration calculation part 53 that uses the measured distance).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).

claim 8 Lindong discloses the image capture system of claim 1. However, fails to explicitly disclose wherein when a difference between the depth information and the reference distance is greater than a predetermined value, the processor calibrates the aligned depth information or the two aligned images according to the reference distance.
In his disclosure Suzuki teaches when a difference between the depth information and the reference distance is greater than a predetermined value, the processor calibrates the aligned depth information or the two aligned images according to the reference distance (calibration calculation part 53 in Figure 7).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindong (CN 107564051A) in view of Suzuki et al (US 2015/0002638).

Regarding claim 14 Lindong discloses an image capture system with calibration function, comprising: 
an image capture device (camera unit – page 3, line 20); 
a laser emitting laser beam (laser unit – p.3, line 20); and 
a processor generating a plurality of depth information according to at least one image captured by the image capture device, wherein the at least one image corresponds to the laser beam, and the plurality of depth information correspond to positions of the laser beam in the at least one image (camera capturing reflected laser pattern – p.3, lines 30-31; camera receiving reflected laser pattern and transmitting said laser pattern to a calculation unit – p.4, Detailed Ways paragraph 6; obtaining a sampling point position – p.5, first paragraph; obtain depth value of sample point – p.5, first paragraph).
However, fails to explicitly disclose a laser rangefinder; wherein the laser rangefinder measures a plurality of reference distances corresponding to the plurality of depth information, and the processor calibrates the plurality of depth information according to the plurality of reference distances.
In his disclosure Suzuki teaches a laser rangefinder (laser rangefinder – [0010, 0095]); wherein the laser rangefinder measures a plurality of reference distances corresponding to the plurality of depth information (measuring distance to characteristic point on a target using the optical distance measuring part (laser rangefinder) – [0100-0103], steps S203 in Figure 9), and the processor calibrates the plurality of depth information according to the plurality of reference distances (Figure 9 and corresponding description show a calibration that uses the obtained distances by the rangefinder – [0104-0114]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Suzuki into the teachings of Lindong because such incorporation ensures high measurement precision (par. [0037]).

claim 15 Lindong discloses an image capture system with calibration function, comprising: 
an image capture device (camera unit – page 3, line 20); 
a laser light source emitting laser beam (laser unit – p.3, line 20); and 
a processor determining feature points according to positions of the laser beam in one image captured by the image capture device, and generating a plurality of depth information corresponding to the feature points (camera capturing reflected laser pattern – p.3, lines 30-31; camera receiving reflected laser pattern and transmitting said laser pattern to a calculation unit – p.4, Detailed Ways paragraph 6; obtaining a sampling point position – p.5, first paragraph; obtain depth value of sample point – p.5, first paragraph).
However, fails to explicitly disclose wherein the laser light source measures a plurality of reference distances corresponding to the plurality of depth information, and the processor calibrates the plurality of depth information according to the plurality of reference distances.
In his disclosure Suzuki teaches the laser light source measures a plurality of reference distances corresponding to the plurality of depth information (measuring distance to characteristic point on a target using the optical distance measuring part (laser rangefinder) – [0100-0103], steps S203 in Figure 9), and the processor calibrates the plurality of depth information according to the plurality of reference distances (Figure 9 and corresponding description show a calibration that uses the obtained distances by the rangefinder – [0104-0114]).
.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482